Citation Nr: 1217934	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  93-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic encephalopathy.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had recognized guerilla service from April 1945 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1991 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 1999, based on a Joint Motion to Vacate (Joint Motion), the Court vacated the Board's decision and remanded the claim to the Board for readjudication consistent with the Joint Motion.  

In February 2000, March 2004, October 2005, June 2006 and June 2008, December 2009 and September 2011, the Board remanded the claim to the RO for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter in September 2011 in order to obtain a VA examination of the Veteran.  A VA examination was scheduled in November 2011.  A review of the record indicates that the Veteran failed to report for the scheduled VA examination.  

A review of the claims file indicates that the RO sent the Veteran a notice letter regarding the VA examination in November 2011.  In a March 2012 letter to the RO, the Veteran indicated that he received the November 2011 letter informing him that the Manila Outpatient Clinic would schedule a VA examination but that the Manila Outpatient Clinic did not notify him of the examination.   

The claims file contains a letter dated in November 2011, which advised the Veteran of the specific date and time of the VA examination.   A notation on the Compensation and Pension examination request noted, "cancelled undelivered notice."  Thus, it appears that the notice letter was not received by the Veteran.    

Under 38 C.F.R. § 3.665(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The Board finds that the Veteran has provided good cause for his failure to report for the scheduled VA examination, and that he should be scheduled for another examination.  38 C.F.R. § 3.655. 

Based upon the foregoing, as the documents in the claims file indicate that the Veteran did not receive notice of the scheduled VA examination, the Board finds that the case should be remanded in order to afford the Veteran another opportunity to report for a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by a physician with appropriate expertise in neurology.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

2.  The RO should ensure that the Veteran is provided with notice of the VA examination at the most recent address of record.  

3.  The examiner should conduct any appropriate testing.  This is to include magnetic resonance imaging and any other testing deemed necessary by the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current post-traumatic encephalopathy had its origin in service or is in any way related to active service.  The examiner should specifically address whether post-traumatic encephalopathy is related to the shell fragment wounds the Veteran sustained during service.  The examiner should provide a detailed rationale for the opinion.

4.  Following the completion of the requested actions, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



